Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I (fi. 4) in the reply filed on 7/14/22 is acknowledged.  The traversal is on the ground(s) that all figs 4-6 depict the connecting member passing through the first connecting hole and the second connecting hole.  This is not found persuasive because figs. 4-6 all show different reinforce sealing portions 32. Regarding figs. 11 and 12, the figures clearly show fixing members 5 that have very different structures.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 4,664,281) in view of Andersen (US 2003/0064281).
Regarding claims 1 and 14, Falk (figs. 1-2) discloses a box capable of being used as battery box, comprising an upper box body 12, a lower box body 14, a connecting member 24; and a fixing member 38;
the upper box body 12 comprising a first side wall and a first eave portion 16 radially protruding from the first side wall; 
the lower box body 14 comprising a second side wall and a second eave portion 18  radially protruding from the second side wall; 
the first eave portion 16 and the second eave portion 14 facing each other in an up-down direction, the first eave portion 16 being provided with a first connecting hole 26, the second eave portion 18 being provided with a second connecting hole 28; 
a mounting hole  (i.e., hole formed for bolt 38); and
the connecting member 24 passing through the first connecting hole 26 and the second connecting hole 28 to fixedly connect the upper box body and the lower box body; and 
the fixing member passing through the mounting hole to make the lower box body mounted to an external equipment.  
Falk further discloses the fixing member or bolt holes 38 being used for a variety of mounting environments (fig. 4) but fails to disclose:
the mounting hole being located on the second eave 18; wherein the mounting hole and the second connecting hole are spaced apart from each other; and 
the external equipment being a vehicle.
However, Takasaki teaches fixing members 143, 153 and 163 located on a flanges of a container attached to a vehicle (fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided additional holes on the flange of the container of Falk,  since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would also have been obvious to one of ordinary skill in the art at the time the invention was filed, to have used the box of the modified Falk, in a vehicle, as taught by Takasaki, for the predictable result of protecting the battery form deterioration
Regarding claims 2 and 15, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 4 and 16, the modified Falk further discloses the second connecting hole and the mounting hole are spaced apart from each other in a circumferential direction of the second eave portion (fig. 1 of Falk).
Regarding claims 5 and 17, the modified Falk further discloses a central axis of the second connecting hole is close to the second side wall relative to a central axis of the mounting hole (fig. 3 of Takasaki).  
Regarding claim 6, the modified Falk further discloses the first eave portion further provided with an opening, and the opening penetrates the first eave portion and makes the mounting hole exposed on the first eave portion (fig. 3 of Takasaki).  
Regarding claims 7 and 18, Falk further discloses the box further comprises a sealing member 32 provided between the first eave portion and the second eave portion and connecting the first eave portion and the second eave portion in sealing; 
the connecting member 24 comprises an inserting portion passing through the first connecting hole and the second connecting hole, and an extending portion radially protruding from the inserting portion; and at least one portion of the sealing member 32 is located at an inner side of the extending portion in a radial direction (fig. 4).
Regarding a width of the at least one portion in the radial direction is an effective sealing width of the sealing member, the effective sealing width is W, and  
    PNG
    media_image1.png
    13
    126
    media_image1.png
    Greyscale
, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ
Regarding claims 8 and 19, Falk further discloses all portions of the sealing member 32 are located at the inner side of the extending portion in the radial direction (fig. 4).
Regarding claims 9 and 20, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735